                                         Case 3:19-cv-04065-MMC Document 47 Filed 12/05/19 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      EDUARDO PENA,                                 Case No. 19-cv-04065-MMC
                                                      Plaintiff,                       ORDER VACATING HEARING ON
                                  8
                                                                                       DEFENDANT'S MOTION TO DISMISS
                                                v.                                     AND MOTION TO STAY OR
                                  9
                                                                                       BIFURCATE DISCOVERY
                                  10     WELLS FARGO BANK, N.A.,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Before the Court are two motions: (1) defendant's "Motion to Dismiss," filed

                                  14   October 28, 2019; and (2) defendant's "Motion to Stay Discovery . . . , and in the

                                  15   Alternative, to Bifurcate Discovery," filed October 28, 2019. Both motions have been fully

                                  16   briefed. Having read and considered the papers filed in support of and in opposition to

                                  17   the motions, the Court deems the matters appropriate for determination on the parties’

                                  18   respective written submissions, and hereby VACATES the hearing scheduled for

                                  19   December 13, 2019.

                                  20         IT IS SO ORDERED.

                                  21

                                  22   Dated: December 5, 2019
                                                                                              MAXINE M. CHESNEY
                                  23                                                          United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
